PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES



Application Number: 14/929143
Filing Date: October 30, 2015
Appellant(s): MUNIR et al.



__________________
Lois Mermelstein 
Reg. 70, 763
For Appellant














EXAMINER'S ANSWER

This is in response to the appeal brief filed November 23, 2020 appealing from the Office action mailed July 13, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
The examiner has no comment on the appellant’s statement of the grounds of rejection to be reviewed on appeal. Every ground of rejection set forth in the Office action from which the appeal is taken (as modified by any advisory actions) is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”












(2) Response to Argument

On Pg. 11 and 12 of Appeal Brief, Appellant states “In particular, regardless of what the references allegedly teach or suggest, the combination is deficient in teaching or suggesting the amended features of claim 1 presented herein. Specifically, the combination neither teaches nor suggests the expressly recited features of constructing from the window of entries, a filtered window of entries presenting only the entries that are logged for a record manipulated by the problematic transaction, as in claim 1. As recited in claim 1, an entry in a log journal records performance of an operation on a record stored in a file. The log journal entry comprises the record and a value stored in the record. Thus, a claimed filtered window of entries presents records of performance of an operation on a record manipulated by the problematic transaction, with each entry comprising the manipulated record and a value stored in the manipulated record. As a result, for Examiner’s interpretation to hold, the process dependency graph would also have to comprise a manipulated record and a value stored in the manipulated record. In other words, the process dependency graph would have to include Xiao’s deltas - records of both old and new values of an attribute. Instead, however, the process dependency graph of Xiao includes nodes corresponding to the processes that created the stored deltas. In addition, the nodes include only process names, not a manipulated record and a value stored in the manipulated record. Thus, without more Xiao cannot properly be interpreted as teaching or suggesting constructing from the window of entries, a filtered window of entries presenting only the entries that are logged for a record manipulated by the problematic transaction, as claimed."

Examiner replies that Xiao does teach this limitation.  Fig. 1 (Delta enabled grid services). Pg. 61 Xiao discloses the dependency graph contains the deltas that represent the process runtime context generated by the process execution engine. A delta is based upon a node process that is manipulated. Pg. 61 left hand column 1st paragraph Xiao discloses the ability to capture streaming data change from database log files and use this information to dynamically analyze write and read dependency among concurrent executing processes to provide an approach to process execution and failure recovery. The deltas are logged files that are seen as manipulated records. Pg. 64 left hand column Section 4.3 Xiao discloses given the captured deltas using delta enabled grid services the global delta object schedule is used to identify the active processes that are dependent on a failed process. The global delta object schedule contains deltas that are based upon processes that are dependent upon a failed processes.  The deltas that are dependent upon a failed process is seen as entries presenting only the entries that are logged for a record manipulated by the problematic transaction. Pg. 66 right hand columns 1st paragraph Xiao discloses the delta contains an object identifier indicating which delta enabled grid service object this delta is associated with, attribute name, data type, and a time stamp indicated when the delta/modification occurred. The object identifier identifies the delta object.  The delta object is one of many types of data that represents the manipulated record. And the timestamp associated with the creation of the delta is one of many values that represent a value. Fig. 11 and Pg. 67 right hand column 2nd and 3rd paragraph Xiao discloses creating a process dependency graph containing all of the processes that are directly or indirectly dependent on the failed process.  Each entry contains a (key, value) which is represented as (pld, pNode) which represents a process and associated node.  The process dependency graph uses the delta perform roll back operations based upon the nodes that are dependent upon the failed transaction.

On Pg. 13 of Appeal Brief, Appellant states “Because the rejection is formed by picking and choosing select teachings from Bourbonnais, select teachings from Richardson, and select teachings from Xiao, and then arguing only the reason why they should be combined with each other, Appellant necessarily has to first show why the individual references and not the combination, are deficient, and then show why the combination fails to teach the invention as a whole. Appellant has established above that Bourbonnais, Richardson, and Xiao each is deficient in teaching or suggesting the amended features of claim 1. Neither reference in the combination contains any teaching or suggestion that overcomes the deficiency of any other reference in the combination as to the amended features. Therefore, one of ordinary skill in the art would not be motivated to combine Bourbonnais, Richardson, and Xiao in a manner that would lead to the amended features of claim 1. Absent any teaching or suggestion of the amended features in the combination, the only way one of ordinary skill in the art would reach the amended features from the cited combination is by relying on Applicant’s own specification through impermissible hindsight.”

Examiner replies that there is motivation to combine the references. Col. 2 lines 30-35 Bourbonnais discloses the goal is to maintain data integrity.  Bourbonnais accomplishes data integrity by preserving the source data event order but the drawback is it requires significant overhead cost in making updates and performing lookups. Preserving the data integrity is seen in Col. 5 Lines 20-30, however this results in significant overhead due to the need to transfer the entire batch of transactions to the work queue to identify the error transactions.  Xiao addresses this overhead problem.  Pg. 59 right columns 2nd paragraph Xiao discloses properly identifying and handling processes that are dependent upon the failed process. Pg. 2 right hand column 3rd paragraph Xiao discloses recording incremental data changes which helps to prevent data consistency problems for concurrent execution and increase the effectiveness for recovery procedure for failed processes. 
Bourbonnais and Xiao are analogous art because they are in the same field of endeavor, debugging transactions. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the list of data changes of Bourbonnais to include the transaction data with dependencies of Xiao, to identify transactions that are dependent of the database failure to increase recovery effectiveness, hence searching through a list of changed transactions, instead of searching through an entire batch of transactions. The suggestion/motivation to combine is that it would be obvious to try to increase the effectiveness of the failure recovery of one processes on concurrently executing processes that are dependencies (Pg. 60 left hand side and 3rd column Xiao).


On Pg. 14 of Appeal Brief, Appellant states “In the Final Office Action, Examiner cites Bourbonnais ’ disclosure of a failed transaction being due to an external application holding a data lock in rejecting claim 2. Final Office Action of July 13, 2020 at p. 9. Examiner also interprets the RETRYQ of Bourbonnais as the claimed development environment. Id. Appellant respectfully disagrees. The cited portion of Bourbonnais discloses that contention errors result from agents competing for locks, and that a transaction will succeed if retried after the lock has been released by an agent or external application holding the lock. Bourbonnais at col. 5, lines 58-61. Contention errors cause the agent to roll back the entire transaction and queue it on the RETRYQ for serial execution by a retry agent. Id. at col. 5, lines 64-66. However, the cited portion of Bourbonnais merely discloses that an external application may be a source of transaction failure, and curing the transaction failure by releasing the lock, rolling back the transaction, and queueing the failed transaction for serial execution. Thus, the reference discloses copying a transaction, not the source of transaction failure. Without more, Bourbonnais cannot properly be interpreted as teaching or suggesting copying, from the production environment to the development environment, an external resource used in the problematic transaction, as claimed. Therefore, the rejection of claim 2 under 35 U.S.C. § 103(a) has been overcome. Dependent claims 11 and 18 include features analogous to the features recited in claim 2 and are not obvious over the combination of Bourbonnais, Richardson, and Xiao by similar reasoning. Therefore, in addition to the reasoning advanced above with respect to the parent claims of claims 2, 11, and 18, the rejection of claims 2, 11, and 18 within group A should also be reversed.”

Examiner replies that Bourbonnais teaches this claimed limitation. The claims words “external resource” is extremely broad. The word resource is interpreted to mean information.  Fig.1 and Fig. 2 and Col. 5 Lines 58-61 Bourbonnais discloses the failed transaction is due to an external application holding the data lock. Bourbonnais discloses an external application/agent (22) releasing the lock on a transaction. The resource is seen as release the lock.   Transmitting commands such as releasing of the lock is seen as information being copied.  The production environment is seen as the location of the agent/(external application).  The development environment is seen as the storage locations (database).



For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,

Conferees:
/J. M./ 
Examiner, Art Unit 2159
/Mariela Reyes/           Supervisory Patent Examiner, Art Unit 2159                                                                                                                                                                                             

Ryan Stiglic
/RYAN M STIGLIC/Primary Examiner 





Requirement to pay appeal forwarding fee. In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.